                                Case 3:20-cv-00737-JAM Document 1 Filed 05/27/20 Page 1 of 5
Pro Se I            t2n                for   a   Civil Case



                                                    UNrrpD SrA                rì:i..
                                                                                           STRICT COUNT                             itli¡::ri,r¡;¡';r ljji,Jl:ii;iÌ i-iÌ.i :i: : [:i ;i'¡
                                                                                                                                     j::ji-i: lj ,¡_ir;; r:i:: .f i"¡ jl:iii:
                                                                                                                                                                              i,'i;
                                                                                                                                                                    $

                                                      #ar{å.d
                                                                                           vlslon


                                                                                       )   Case No.
                                                                                       )                       0o   be   rtUed in by the Clerk's Office)
                                                                                       )
                                     Plaintffis)                                       )
(Write
If
         the
     the names
               fulL name of each pLaintiff who is filing this complaint.
                 ofall    the   plaintffi cannotfit in the     space above,
please write "see attached" in the space and attach an additional
                                                                                       )
                                                                                       )
                                                                                           Jury   Trial:   kheck one)         w;" n                     No

page with the full list of names.)                                                     )
                                         -Y-                                           )
                                                                                       )
                                                                                       )
                                                                                       )
                                                                                       )
(Write the full name of each deþndant who is being                                     )
names   ofall the defendants cannotfit in the space above, please                      )
write " see attached" in the space and attach an additionaL page
                                                                                       )
with the fuLl list of names.)



                                                              COMPLAINT FOR A CIVIL CASE

I.             The Parties to This Complaint
               A.          The Plaintiff(s)

                           Provide the information below for each plaintiff named in the complaint. Attach additional pages                                                     if
                           needed.

                                       Name
                                       Street Address
                                       City and County
                                       State and Z\p Code
                                       Telephone Number                                                    @
                                       E-mail Address
                                                                              q                                 t


               B.          The Defendant(s)

                           Provide the information below for each defendant named in the complaint, whether the defendant is an
                           individual, a government agency, an organization, or a corporation. For an individual defendant,
                           include the person's job or title (if known). Attach additional pages if needed.


                                                                                                                                                                             Page     I of   5
                                     Case 3:20-cv-00737-JAM Document 1 Filed 05/27/20 Page 2 of 5
Pro Se I            12t1                      for a Civil Case


                                  Defendant No.              1



                                                  Name
                                                  Job or Title ftf known)
                                                  Street Address
                                                                                u*e
                                                  City and County
                                                  State and Zip Code
                                              Telephone Number
                                              E-mail Address (if known)
                                                                                                                      s
      ii1,:
      :-;.::
                :.: ,,' .i..,.1,'
        :; ,, :,: ,-
                         ,Defe¡dant-No.2
                                  ,..:ìi I f,, : i.
                                      ,..:;   I      I
                                                         .
                      ",.:r'
      itii:¡ :,,î   !i i'ì,::j   ¡i¡*iil:,il i:,fñäftiê

                                              Joh or Title ¡i¡ knou,n¡
                                              Street Address
                                              City and County
                                              State and          Zip Code
                                              Telephone Number
                                              E-mail Address (if known)


                                  Defendant No.              3

                                              Name
                                              Job or -litle (i¡ known)
                                              Street Aclclress

                                              City and County
                                              State and          Zip Code
                                              Telephone Number
                                              E-mail Address (if known)


                                  Defendant No. 4
                                              Name
                                              Job or Title ¡i¡ t<nown¡
                                              Street Address
                                              City and County
                                              State and Zip Code
                                              Telephone Number
                                              E-mail Address (if known)




                                                                                                    Page 2   of   5
                              Case 3:20-cv-00737-JAM Document 1 Filed 05/27/20 Page 3 of 5

Pro Se   1        12t1             for   a   Civil Case

                                                                                                                       rL'"'i
II.          Basis for Jurisdiction                                                                                    ,r''-ì
                                                                                                                        ::li:l:
                                                                                                                        i::[.

             Federal courts are courts of limited jurisdiction (limited power). Generally, only            of cases can be
             heard in federal court: cases involving a federal question and cases involving             citizenship of the
             parties. Under 28 U.S.C. $ 1331, a case arising under the United States Constitution              laws or treaties
             is a federal question case. Under 28 U.S.C. $ 1332, a case in which a citizen of one       sues a citizen of
             another State or nation and the amount at stake is more than $75,000 is a diversity of              case. In a
             diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff

             What is the basis for federal court jurisdiction? þheck att that                            appLy)

                     ffio"rat          question                                     n   Diu"rrity of citizenship


             Fill out the paragraphs in this section that apply to this case.

             A.          If   the Basis for Jurisdiction Is a Federal Question




                                                                                                                       Mr
                         List the specific federal stotutcs, fcdcral trcatics, and/or provlslon s of the United States Constitution that
                         are at issue in this case
                                                                                                                  r&
                                                   pr&sr ryk&
             B.          If the Basis for Jurisdiction                Is Diversity of Citizenship

                         1.        The Plaintiff(s)

                                   a.              If   the plaintiff is an individual
                                                   The plaintiff   ,       fuame)                                                       , is a citizen of the
                                                   State of fuame)


                                   b               If   the plaintiff is a corporation
                                                   The plaintiff   ,       fuame)                                                       , is incorporated
                                                   under the laws of the State of fuame)
                                                   and has its principal place of business in the State of fuame)




                                   (lf more than one plaintiff is named in the complaint, attach an additional page providing the
                                   s   ame informat ion         for    e   ac   h additional   p   laintiff. )

                         2.        The Defendant(s)

                                   a.              If the defendant is an individual
                                                   The defendant-,          (name)                                                      , is a citizen   of
                                                   the State of fuame)                                                            .   Or is a citizen of
                                                  (foreign nation)


                                                                                                                                                     Page 3   of   5
                             Case 3:20-cv-00737-JAM Document 1 Filed 05/27/20 Page 4 of 5
 Pro Se   I   (Rev. t2l16) Comnlaint for   a   Civil Case

                                                                                                             jl.,:i':,i.: , :, .,,                                                    ...
                                                                                                             ij':Jr, ;ì   ,:   ..   ..   ;.   ..-   ,;.   ; ...' i;   .i.   i   ':.   | ::. r...
                                                                                                                                                                                                  r....
                                                                                                                                                                                             ,' ::. '..
                                                                                                              l'il i.rj il::;iii: r':i l:i;iiiiritl,,l
                                     b.              If the defendant is a corporation
                                                    The defendaît,    (name)                                              , is incorporated under
                                                    the laws of the State of fuame)                                                                              , and has its
                                                    principal place of business in the State of   fuame)

                                                     Or is incorporated under the laws of (foreign nation)
                                                     and has its principal place of business in (name)


                                     (lf more than one defendant is named in the complaint, attach an additional page providing the
                                     same information  for each additíonal defendant.)
                          3.         The Amount in Controversy

                                     Thc amount in controversy-the amount the plaintiff claims the defend¿rrt uwes ur [[re arnuurr[ at
                                     stake-is more than $75,000, not counting interest and costs of court, because (cxptain):




 ilI.          Statement of Claim

               Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
               facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
               involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
               the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
                     a short and plain statement of each claim in a separate paragraph. Attach

  þh;'"                                                                                                                                                                                                   $eÊe
+"W                     dD

4 {\dæ¡s
 IV.           Relief

               State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
               arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
               the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
               punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
               punitive monev        ou-u*"''m*
                                                              &vw}weq            e& v*&æ                     ffiw&æ@,r
                                                            qWM*M                                                                                                     þ þ&-ñ.
                                                                                                                               &



                                                                                                                                                                                                    of5
                                                                                                                               WEM%
                                Case 3:20-cv-00737-JAM Document 1 Filed 05/27/20 Page 5 of 5
Pro Se   I lRev   12/1 6l           for   a   Civil Case




                                                                                                           j,t,ll ::'l: , ,., ..' i r jii I r,i:n , ,r ,.,.         ...,
                                                                                                           r: it, i: i ..,.:. i. . :,..i¡.ir.:¡.- i i.¡.i..¡   .:i',..,
                                                                                                            j.'iì r_i: ii,:.!ii
                                                                                                            . ri i :. r,..,:¡i.,.; i j, :itjj.j't: ì;r'.iÌ,j    i
                                                                                                                                                                iil.:rÌi




V.          Certification and Closing

            Under Federal Rule of Civil Procedure 1 1, by signing below, I certify to the best of my knowledge, information,
            and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
            unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
            nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
            evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
            opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
            requirements of Rule I 1.

            A.              For Parties Without an Attorney

                            Iagree to provide the Clerk's Office with any changes to my address where case-related papers may be
                            served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                            in the dismissal of my case.


                            Date of signing                .å*7ø
                            Signature of Plaintiff                                                         tr: ': ' :':'. !, . :       -




                            Printed Name of Plaintiff


            B.              For Attorneys

                            Date of signing


                            Signature of Attomey
                            Printed Name of Attorney
                            Bar Number
                            Name of Law Firm
                            Street Address
                            State and Zip Code
                            Telephone Number
                            E-mail Address

                                                                                                                                s




                                                                                                                                                         Pagc 5        of   5
